DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
This Office Action is in response to applicant’s amendment filed on May 18, 2022, which has been entered into the file.  
By this amendment, the applicant has newly added claims 17-20.  
Claims 1, 3-12 and 15-20 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-7, and 9-11 and newly added claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Tabata (PN. 5,742,262) in view of the US patent issued to Ko et al (PN. 8,605,026), US patent application publication by Reichelt (US 2010/0157026 A1), US patent issued to Rauch (PN. 5,566,024) and US patent application publication by Shmarev et al (US 2018/0067057 A1).
Tabata teaches a display device that is comprised of a light-emitting layer (1 and 2, Figure 1), an optical layer (3) comprises a collimating lens that is overlaying the light emitting layer, a first diffractive grating (11) overlaying the optical layer, configured to split the collimated light into a first generation child beams, (please see Figures 1, 5, 12, 23 and 24), and a second diffractive grating (12) overlaying the first diffractive grating, configured to split the first generation child beam into a second generation of child beams.  Tabata teaches to include a filed selecting glass (13, Figure 23) with exit pupil (6) overlaying the second diffractive layer configured to block at least one of the second generation of child beam having direction different from a direction of the collimated light, (please see Figures 23 and 24).  
This reference has met all the limitations of the claim.  Tabata teaches that the light emitting layer comprises a liquid crystal display (2, Figure 1) that implicitly includes a plurality of pixels to provide a plurality of light emitting regions or elements.  As demonstrated by Ko, a typical liquid crystal display comprises a plurality of light emitting elements that is a plurality of individually controllable light-emitting elements, or pixels, (please see Figure 1 of Tabata and Figure 1 of Ko and column 8, lines 20-64).  The light emitting layer (2) of Tabata therefore comprises a plurality of individually-controllable light-emitting elements, (it is noted that the each pixel of the liquid crystal display is individually controllable).  
 Tabata teaches the emitted light is collimated light, (please see Figures 1 and 5) but it does not teach explicitly that the optical layer (3) comprise a plurality of collimating lenses.  Reichelt in the same field of endeavor teaches a plurality of light emitting elements (1, Figure 2) that is comprised of an optical layer (2) comprising a plurality of collimating lenses (2) for collimating the emitted light, (please see paragraph [0021]).  It would then have been obvious to apply the teachings of Reichelt to make the optical layer to alternatively comprise a plurality of collimating lenses to make the optical layer comprise a plurality of collimating lenses to make the collimating lenses each corresponding to the plurality of light emitting elements for the benefit of allowing the light emitting elements be properly collimated by the optical layer.  
Tabata et al in light of Ko and Reichelt teach that the plurality of collimating lenses configured to collimate light emitted by the light emitting layer.  

    PNG
    media_image1.png
    538
    792
    media_image1.png
    Greyscale

Claim 1 has been amended to include the phrase “a spatial light modulator over overlying the second diffractive layer configured to block at least one of the second generation of child beams having a direction different from the direction of the collimated light”.  
As indicated in Figure 24 of Tabata et al (shown below), the pupil diameter “b” is defined by the second generation of child beams are in the direction that is the same as the collimated light, and the second generation beams in the direction that is different from a direction of the collimated light are identified as unwanted diffracted light beams.  Tabata et al in a different embodiment teaches to include a field selecting glass (13, Figure 23) that is overlaying the second diffractive grating that is configured to block at least one of the unwanted diffracted light beams that has a direction different from the direction of the collimated light.  


    PNG
    media_image2.png
    734
    824
    media_image2.png
    Greyscale

Rauch in the same field of endeavor teaches to us ah aperture stop (58, Figure 2) overlaying a second diffractive element (26) to block out unwanted light that is in a direction different from the direction of the collimated light (34 and 36).  These references however do not teach explicitly that aperture device comprises a spatial light modulator.  Shmarev et al in the same field of endeavor teaches an aperture device may include a spatial light modulator to effectively provide an illumination opening by blocking unwanted radiation, (please see paragraph [0109]).  It would then have been obvious to apply the teachings of Rauch and Shmarev et al to use a spatial light modulator to provide aperture device for the benefit of effectively blocking the unwanted light beams to improve the display quality.   
With regard to claim 3 and newly added claim 19, Shmarev et al teaches that the spatial light modulator is a single liquid crystal panel, (please see paragraph [0109]).  
With regard to claim 4, Tabata et al teaches that the grating lines of the first and second diffractive gratings are parallel, (please see Figure 5).  
With regard to claim 5, Tabata et al teaches that the grating lines of the first and second diffractive gratings have substantially the same density of the line pairs, (please see Figure 5).  
With regard to claims 6-7, Reichelt teaches that the collimating lenses comprise cylindrical lenses, (please see paragraph [0021]).  With regard to claim 7, the imaging element (2) may alternatively comprise spherical lens that is typical convex lenses, (please see Figure 2 of Reichelt and paragraph [0038]).  
With regard to claims 9-10, Tabata et al teaches that the separation between the first and second diffractive gratings may be determined by /tan()  or 2 mm/tan(), (please see Figures 5 and 12).   It would then have been obvious to one skilled in the art to design the separation to be within the range of 0.5 mm and 5 mm or between 5 mm and 10 mm, (such as 7.5 mm please see column 7, lines 45-50).  
With regard to claim 11, Tabata et al in light of Ko teach that the plurality of individually controllable light-emitting elements are arranged in a two dimensional array, (please see Figure 1 of Ko).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al, Ko, Reichelt, Rauch and Shmarev et al as applied to claim 1 above, and further in view of US patent application publication by Negoita et al (US 2016/0161752 A1).
The display device taught by Tabata et al in combination with the teachings of Ko, Reichelt, Rauch and Shmarev et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 8, these references do not teach explicitly to include a movable refractive layer between the light-emitting layer and the optical layer.  Negoita et al in the same field of endeavor to include a transformation device (41, Figures 15a and 15b), including cylindrical lenses, (please see paragraphs [0153] and [0154]) that is movable to rotate the alignment of the laser beams.  It would then have been obvious to one skilled in the art to apply the teachings of Negoita et al to include a transformation device includes movable refractive layer for the benefit of allowing the rotation of the alignment of the laser beams from the light emitting layer.  Although this reference does not teach explicitly that the transformation layer is between the light emitting layer and the optical layer (including collimating lenses) such modification is considered obvious matters of design choice to one skilled in the art since the location of this transformation device does not change its function namely rotating the alignment of the laser beams from the light emitting layer.  

Claim 12, and 15-16 and newly added claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Tabata (PN. 5,742,262) in view of the US patent issued to Ko (PN. 8,605,026), US patent application publication by Reichelt (US 2010/0157026 A1), US patent issued to Rauch (PN. 5,566,024) and the US patent application publication by Shmarev et al (US 2018/0067057 A1).
Tabata et al teaches a display device that is comprised of a method including the step of selectively emitting light from at least one light emitting element, or pixel, of a light emitting layer comprises an illumination system (1, Figure 1) and a liquid crystal display (2), which comprises a plurality of individually controllable pixels.  As demonstrated by Ko, a typical liquid crystal display device is comprised of a plurality of light emitting elements (Figure 1, column 8, lines 20-64) corresponding to a plurality of pixels, such that each light emitting element and corresponding pixel may be selectively and individually controlled to generate emitted light.  
 The method also comprises the step of collimating the emitted light, (collimation as shown in Figures 1 and 5 of Tabata et al).  
Tabata et al further teaches that the method comprises the step of splitting the collimated light into a first generation of child beams using a first diffractive grating (11, Figures 1 and 23- 24) and the step of splitting the first generation of child beams into a second generation of child beams using a second diffractive grating (12, Figures 1, 23- 24).  
Tabata et al also teaches to block at least one of the second generation of child beams having a direction different from a direction of the collimated light by a field lens (13, Figure 23) and exit pupil (6).  
This reference has met all the limitations with the exception that it does not teach explicitly about the collimating step to include the phrase “collimating the emitted light using an optical layer comprising a plurality of collimating lenses”.  
Reichelt in the same field of endeavor teaches a plurality of light emitting elements (1, Figure 2) that is comprised of an optical layer (2) that is comprised of a plurality of collimating lenses (2) for collimating the emitted light, (please see paragraph [0021]).  It would then have been obvious to apply the teachings of Reichelt to make the optical layer to alternatively comprise a plurality of collimating lenses to make the collimating lenses each corresponding to the plurality of light emitting elements for the benefit of allowing the light emitting elements be properly collimated by the optical layer.  
This reference further does not teach explicitly that “blocking at least one of the second generation child beams having a direction different from a direction of the collimated light by selective rendering opaque a portion of a spatial light modulator”.  
AS shown in Figure 24, Tabata et al teaches that the first generation of child beams is split by the second diffractive grating (12) to generate the second generation of child beams, wherein the second generation beams that are not in the direction of the collimated light is designated as unwanted light beams (i.e. unwanted diffracted light).  Tabata et al teaches, to use  a field selecting glass (13, Figure 23) to block off the unwanted diffracted light that is at least one of the second generation of child beams having a direction different from a direction of the collimated light.  This reference however does not teach explicitly to alternatively achieve such by selectively rendering opaque a portion of a spatial light modulator.  
Rauch in the same field of endeavor teaches to us ah aperture stop (58, Figure 2) overlaying a second diffractive element (26) to block out unwanted light that is in a direction different from the direction of the collimated light (34 and 36).  These references however do not teach explicitly that aperture device comprises a spatial light modulator.  Shmarev et al in the same field of endeavor teaches an aperture device may include a spatial light modulator to effectively provide an illumination opening by blocking unwanted radiation, (please see paragraph [0109]).  It would then have been obvious to apply the teachings of Rauch and Shmarev et al to use a spatial light modulator to provide aperture device for the benefit of effectively blocking the unwanted light beams to improve the display quality.   
With regard to claim 15, Tabata et al teaches that light is selectively emitted from a plurality of light emitting elements to generate an image.  
With regard to claim 16, Tabata et al teaches that the emitted light is collimated, (please see Figure 5), but it does not teach explicitly that the collimating is performed using a microlens array.  Using microlens array to collimate emitted light is well known in the art as explicitly demonstrated by Reichelt.  Reichelt teaches an imaging element (2, Figure 2) including cylindrical lens array may be used to collimate emitted light from the light emitting elements, (1, Figure 2, paragraph [0021]).  It would then have been obvious to one skilled in the art to apply the teachings of Reichelt to use microlens array as alternative means to collimate the emitted light beams from the second diffraction grating layer, for the benefit of using art well-known means to achieve the collimation function.  
With regard to newly added claim 20, Shmarev et al teaches that the spatial light modulator is a single liquid crystal panel, (please see paragraph [0109]).  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al, Ko, Reichelt, Rauch and Shmarev et al as applied to claim 1 above, and further in view of the US patent application publication by Yanamoto (US 2010/0302351 A1).
The display device taught by Tabata et al in combination with the teachings of Ko, Reichelt, Rauch and Shmarev et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 17, as demonstrated by Yanamoto timing synchronization of the emission of the light emitting elements of a liquid crystal display and a switchable spatial light modulator as aperture device is typical arrangement in the art, (please see Figures 1-4).  Such modification would have been obvious to one skilled in the art for the benefit of making the illumination of the light emitting elements and the spatial light modulator for blocking unwanted synchronized in timing.  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al, Ko, Reichelt, Rauch and Shmarev et al as applied to claim 12 above, and further in view of the US patent application publication by Yanamoto (US 2010/0302351 A1).
The display device taught by Tabata et al in combination with the teachings of Ko, Reichelt, Rauch and Shmarev et al as described in claim 12 above has met all the limitations of the claims.  
With regard to claim 17, as demonstrated by Yanamoto timing synchronization of the emission of the light emitting elements of a liquid crystal display and a switchable spatial light modulator as aperture device is typical arrangement in the art, (please see Figures 1-4).  Such modification would have been obvious to one skilled in the art for the benefit of making the illumination of the light emitting elements and the spatial light modulator for blocking unwanted synchronized in timing.  


Response to Arguments
Applicant's arguments filed on May 18,  2022 have been fully considered but they are not persuasive. The newly added claims have been fully considered and are rejected for the reasons stated above.
In response to applicant’s arguments, the cited Tabata et al indeed teaches to block off unwanted light that are not in the direction of the collimated light.  The black circle the applicant indicated, (please see remark page 5), indeed has unwanted light that blocked by the field lens and wanted light passes through the field lens.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872